DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-10 in the reply filed on 5-21-2021 is acknowledged.  The restriction is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 sets forth “the restraining net is positioned along the second end of the elongated tether” while the specification [0019] describes a tether (11) having a first end (11a) and a second end (11b) and Fig. 2 shows that the net (20) is connected closer to (11a) the first end.  For examination the Examiner reads first end as (11a) and second end as (11b) as described.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1,2,4-6,8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvin (5,452,973).  Arvin discloses an elongated tether (28; col. 2, lines 50-51) having a first end (29) and a second end (33) and a restraining net (20) having a plurality of interwoven strands (20,37; col. 2, lines 40-41) which are surrounded by an outer border (15) having sides (16,17,18,19).  The restraining net (20) is positioned along the first end (29) of the tether (28) and includes a shape (rectangular) and size (Fig. 1) to encompass an area (between 11,12; Fig. 1) for enclosing cargo items.  The language “suitable for encompassing a fastening mechanism” is an intended use of the net and tether and is not a structural limitation in a product claim, the net of Arvin is flexible and is capable of surrounding an article.  Regarding claim 2, Arvin discloses a plurality of apertures (26) positioned along the outer border (15; Fig. 2).  Regarding claim 4, Arvin discloses a plurality of net connectors (30,33,35) which are configured to engage at least one of the apertures (26).  Regarding claim 5, the restraining net and border is flexible (col. 2, lines 37-41) and is capable of being folded.  Regarding claim 6, the restraining net is configured from high tensile material for securing items.  Regarding claim 8, the tether (28) has an anchor connector (33) at its second end which is configured to connect to hooks (col. 2, lines 51-52). Regarding claim 9, the tether (28) is configured from high tensile material for attachment to various hooks (col. 2, lines 50-52).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvin (5,452,973) in view of Florence (6,345,944).  Arvin teaches grommets (27; col. 2, line 47) but does not disclose that the grommets are metallic.  Florence teaches high strength fasteners (30) on a border (14) of a net (12) which are Tenax fasteners (col. 3, lines 28-30).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to produce the grommets of Arvin from high strength metallic components as taught by Florence for connection to snaps, hooks and Velcro fastening devices.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvin (5,452,973) in view of Brown (7,070,373).  Arvin does not disclose that the restraining net has a tensile strength of at least 500 pounds.  Brown teaches that the net is constructed of diamond or square mesh (col. 2, lines 52-55) and is strands of twisted, braided or interwoven (col. 2, lines 60-61) interconnected strands (2; col. 3, lines 54-55).  The net is constructed of high tensile material (col. 2, lines 58-59) with a strength of 2-50kN (449-11240 lbf).  It would have been obvious to the skilled artisan prior to the .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arvin (5,452,973) in view of Grohler (2017/0174303).  Arvin does not disclose that the tether has a tensile strength of at least 1000 pounds.  Grohler teaches that a tether (20) is a high tensile strength braided rope with a tensile strength of 18,000 pounds ([0012], lines 1-7).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to construct the tether of Arvin from a high tensile strength material having a tensile strength of at least 1000 pounds as taught by Grohler in order to create a strong tether.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725